Title: From George Washington to Daniel Brodhead, 12 April 1789
From: Washington, George
To: Brodhead, Daniel



Sir,
Mount Vernon, April 12th 1789

Your letter of the 4th instant came duly to hand—It would be an arduous, if not an impracticable, task for me to travel over

the ground of services rendered by all the Officers of the American Army (for no line of determination, when the business was once begun, could be drawn) in order to form certificates that would apply to every character, and do equal justice to merit on the one hand, and to candor on the other, nor indeed would my memory, if it is on this I am to depend, enable me to do it—For these reasons, and because (viewing myself in the character of a private citizen) I have had doubts of the propriety of the measure, few, very few certificates have passed from me since my return to private life—and these wholly, I believe, to Officers who were about to leave the country, and thence might have greater occasion for them than those who remained at home, where their conduct was known, and where their commissions would be sufficient evidence to posterity of the rank they sustained in the accomplishment of the revolution. I am Sir, Your most obedient, humble Servant

G. Washington

